Church, J.
It is a correct rule, that where any part of the conversation of a party is relied upon, as making evidence against himself, the entire conversation is to be given, as necessary to qualify or explain the meaning of the person speaking, who is the best interpreter of his own language. But it does not follow, because the whole conversation is related, that therefore that part of it which is favourable, as well as that which is adverse to the interest of the speaker, is true, or should be believed or is material. These must depend upon the nature and probabilities of the facts and circumstances of each case. Stewart v. Sherman, 5 Conn. Rep. 244. Ives v. Bartholomew, 9 Conn. Rep. 309. Thompson v. Austin, 2 Dowl. & Ryl. 358.
But where one declaration or admission of a party is claimed as admissible to qualify another, it must be such a declaration as is connected with and makes part of an entire conversation, of which such other is also a part; and the burden of proving it to be so, lies upon him who claims it as admissible. Thompson v. Austin, 2 Dowl. & Ryl. 358, Scovill v. Kingsley, 7 Conn. Rep. 284.
In the present case, the defendants failed in this proof.
It is true, as the defendants claimed, that it was incumbent upon the plaintiffs to prove their own case ; and this they did, when they had proved, by the acknowledgment of the defendants, the execution and presentment of the note. The burden of defence was then assumed, by the defendants; and they were unsuccessful in it, because the witness, upon whom they relied to rebut or detract from the force of the acknowledgments proved by the plaintiffs, was unable to testify to the very material fact, that the declaration made by Robinson, that the note in controversy was obtained by fraud, was part of the same conversation in which the execution of the note was admitted.
The county court also erred in submitting to the jury the decision of a matter of law, which it was its own duty to have determined. The evidence objected to was admitted to go to the jury, and be considered by them, if they should find it to have been a part of the entire conversation upon which the *463plaintiffs relied; or what is the same, if they should find, that a the declaration of Robinson was legal evidence. Although it is the privilege and prerogative of the jury to determine all matters of fact, which are involved in the issue submitted to them ; yet it is equally the exclusive duty of the court to determine all matters of law, even if they involve the necessity of deciding upon the truth of facts. Thus, it is the duty of the court to determine all matters of fact which go to show, that offered evidence is either admissible or not. If a witness be objected to, on account of interest, the court must examine and decide upon the facts which go to prove or disprove such interest. Cook v. Mix, ante, 432. If a deposition be objected to, as having been fraudulently or otherwise illegally taken, the court, and not the jury, is to enquire into the facts upon which the objection is founded. And so in the case at bar, it was for the court to have decided the fact which was submitted to the jury, that it might determine whether the declaration of Robinson was admissible as evidence. If upon such examination of facts, by the court, it decides to admit evidence, it is for the jury to consider, weigh and apply it; but if it be rejected, the jury has no legal right even to know that it was ever offered. Scovill v. Kingsley, 7 Conn. Rep. 284.
But another peculiarity observable in these proceedings of the county court, is, that it submitted to the jury to find a fact, and be governed by the result, when no proof or evidence of the truth of such fact had been heard.
Again; it was contended, by the defendants, that the answer of the witness upon his cross-examination, was admissible and ought to have been considered by the jury, as a matter affecting his credibility. We do not discover how the circumstance relied upon, that the witness could not recollect at what time the declaration by Robinson was made, could, in the least degree, be made to bear upon his credibility or detract from the testimony he had given upon his examination in chief. If there was any peculiarity of manner in the witness in answering the question, which might have affected his credibility, we cannot know it; and if it were indeed so, it could not render the answer admissible as evidence of any fact.
We entertain no doubt upon either question submitted by *464this record, and are of opinion, that there is nothing erroneus in the judgment of the superior court.
The other Judges concurred in this opinion.
Judgment affirmed.